DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baber (US PGPub 2016/0066912)
Regarding Claim 1, Barber teaches a method of compressing tissue during a surgical procedure, wherein the method comprises: 
obtaining a surgical instrument comprising an end effector, wherein the end effector comprises a first jaw and a second jaw (see Figure 1); 
establishing a communication pathway between the surgical instrument and a surgical hub (Paragraph 0356); 
inserting the surgical instrument into a surgical site (Paragraph 0356); 
compressing tissue between the first jaw and the second jaw (Paragraph 0356); 
determining a location of the compressed tissue with respect to at least one of the first jaw and the second jaw (Paragraph 0356); 
communicating the determined location of the compressed tissue to the surgical hub (Paragraph 0356); and 
displaying the determined location of the compressed tissue on a visual feedback device (Paragraph 0356).
Regarding Claim 2, Baber teaches the method of Claim 1, wherein the location of the compressed tissue is determined using an impedance sensor (Paragraph 0324).
Regarding Claim 3, Baber teaches the method of Claim 2, wherein the impedance sensor is positioned on the first jaw of the surgical instrument (Paragraph 0324).
Regarding Claim 4, Baber teaches the method of Claim 2, wherein the impedance sensor is configured to determine if tissue is positioned against the impedance sensor to determine the location of the compressed tissue (Paragraph 0324).
Regarding Claim 5, Baber teaches the method of Claim 1, wherein the location of the compressed tissue is determined using a photoacoustic sensor (Paragraph 0327).
Regarding Claim 6, Baber the method of Claim 1, wherein location of the compressed tissue is determined using a thin film coating positioned on the first jaw of the surgical instrument (Paragraph 0354).
Regarding Claim 7, Baber teaches the method of Claim 1, wherein the method comprises simultaneously displaying the determined location of the compressed tissue on the visual feedback device (2026; Paragraph 0356).
Regarding Claim 8, Baber teaches the method of Claim 1, wherein the visual feedback device comprises a display screen (Paragraph 0356).
Regarding Claim 9, teaches a method of compressing tissue during a surgical procedure, wherein the method comprises: 
inserting a surgical instrument comprising an end effector into a surgical site, wherein the end effector comprises a first jaw and a second jaw (Figure 1; Paragraph 0356); 
compressing tissue between the first jaw and the second jaw (Paragraph 0356); 
determining a location of the compressed tissue within a surgical site (Paragraph 0356); 
communicating the determined location of the compressed tissue to a surgical hub (Paragraph 0356); and 
displaying the determined location of the compressed tissue on a display (Paragraph 0356).
Regarding Claim 10, Baber teaches the method of Claim 9, wherein the location of the compressed tissue is determined using an impedance sensor (Paragraph 0324).
Regarding Claim 11, Baber teaches the method of Claim 10, wherein the impedance sensor is configured to determine if tissue is positioned against the impedance sensor to determine the location of the compressed tissue (Paragraph 0324).
Regarding Claim 12, Baber teaches the method of Claim 9, wherein the location of the compressed tissue is determined using a photoacoustic sensor (Paragraph 0327).
Regarding Claim 13, Baber teaches the method of Claim 9, wherein location of the compressed tissue is determined using a thin film coating positioned on the first jaw of the surgical instrument (Paragraph 0354).
Regarding Claim 14, Baber teaches the method of Claim 9, wherein the method comprises simultaneously displaying the determined location of the compressed tissue on the display (Paragraph 0356).
Regarding Claim 15, Baber teaches a method of grasping tissue during a surgical procedure, wherein the method comprises: 
obtaining a surgical instrument comprising an end effector, wherein the end effector comprises a first jaw and a second jaw (Figure 1; Paragraph 0356); 
establishing a communication pathway between the surgical instrument and a surgical hub (Paragraph 0356); 
grasping tissue between the first jaw and the second jaw (Paragraph 0356); 
determining a location of the grasped tissue with respect to at least one of the first jaw and the second jaw (Paragraph 0356); 
communicating the determined location of the grasped tissue to the surgical hub (Paragraph 0356); and 
displaying the determined location of the grasped tissue on a visual feedback display (Paragraph 0356).
Regarding Claim 16, Baber teaches the method of Claim 15, wherein the location of the grasped tissue is determined using an impedance sensor (Paragraph 0324).
Regarding Claim 17, Baber teaches the method of Claim 16, wherein the impedance sensor is configured to determine if tissue is positioned against the impedance sensor to determine the location of the grasped tissue (Paragraph 0324).
Regarding Claim 18, Baber teaches the method of Claim 15, wherein the location of the compressed tissue is determined using a photoacoustic sensor.
Regarding Claim 19, Baber teaches the method of Claim 15, wherein location of the compressed tissue is determined using a thin film coating positioned on the first jaw of the surgical instrument (Paragraph 0327).
Regarding Claim 20, Baber teaches the method of Claim 15, wherein the method comprises simultaneously displaying the determined location of the compressed tissue on the visual feedback display (Paragraph 0356).

Claim(s) 1, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US PGPub 2016/0256187).
Regarding Claim 1, 9 and 15, Shelton teaches a method of compressing tissue during a surgical procedure, wherein the method comprises: 
obtaining a surgical instrument comprising an end effector, wherein the end effector comprises a first jaw and a second jaw (see Figure 1, 30); 
establishing a communication pathway between the surgical instrument and a surgical hub (Paragraph 0201-0206 and 0270-0273); 
inserting the surgical instrument into a surgical site (Paragraph 0274); 
compressing tissue between the first jaw and the second jaw (Paragraph 0274); 
determining a location of the compressed tissue with respect to at least one of the first jaw and the second jaw (Paragraph 0274-0274 and 0335); 
communicating the determined location of the compressed tissue to the surgical hub (Paragraph 0335-0337); and 
displaying the determined location of the compressed tissue on a visual feedback device (Paragraph 0272).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771